 



Exhibit 10.6
AMENDMENT NO. 2 TO
INDEMNIFICATION AND REIMBURSEMENT AGREEMENT
     THIS AMENDMENT NO. 2 to Indemnification and Reimbursement Agreement
(“Amendment”), dated as of May 29, 2006, is made by and between SanDisk
Corporation, a Delaware corporation (“SanDisk”), and Toshiba Corporation, a
Japanese Corporation (“Toshiba”).
WITNESSETH:
          WHEREAS, SanDisk and Toshiba are parties to that certain
Indemnification and Reimbursement Agreement dated as of April 10, 2002, as
amended by the Amendment to Indemnification and Reimbursement Agreement dated as
of May 29, 2002 (“Indemnification Agreement”); and
          WHEREAS, SanDisk and Toshiba desire to further amend the
Indemnification Agreement to make certain amendments as set forth below.
          NOW THEREFORE, in consideration of the premises and of the mutual
promises herein contained, the parties hereto agree as follows:
     1. Amendment to Section 1. The definitions of “Guarantor-Triggered
Refinancing Document Default” and “Refinancing Lease Agreement” as set forth in
Section 1 of the Indemnification Agreement are hereby deleted in their entirety
and the following definitions are substituted in lieu thereof.
          “Guarantor-Triggered Refinancing Document Default” means any event,
occurrence or circumstance affecting or effected by Toshiba or any act or
omission by Toshiba (including, without limitation, difficulty in performing any
obligation under the Toshiba Guaranty) in any case the occurrence or existence
of which constitutes an event described under Article 25, Paragraph 1(5), 1(6),
1(7), 1(8), or 1(10) of the Refinancing Lease Agreement.
          “Refinancing Lease Agreement” means that certain Lease Agreement dated
May 29, 2006 made and entered into by and among IBJ Leasing Co., Ltd., Sumisho
Lease Co., Ltd. and FVC-Japan (as from time to time amended, restated,
supplemented or otherwise modified).
     2. Governing Law. This Amendment shall be deemed to be a contract under the
laws of the State of California and for all purposes shall be governed by and
construed in accordance with such laws.
     3. Effect of this Amendment. Except as specifically amended hereby, the
Indemnification Agreement shall remain in full force and effect as in existence
on the date hereof and is hereby ratified and confirmed in all respects.

 



--------------------------------------------------------------------------------



 



     4. Counterparts. This Amendment may be executed in any number of
counterparts which together shall constitute one and the same instrument.
[Remainder of Page Intentionally Left Blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment effective as
of the date and year written above.

              SANDISK CORPORATION  
 
  /s/ Judy Bruner          
 
  Name:   Judy Bruner
 
  Title:   Chief Financial Officer
 
            TOSHIBA CORPORATION  
 
  /s/ Shozo Saito          
 
  Name:   Shozo Saito
 
  Title:   Executive Vice President
 
      Memory Division, Semiconductor Company

 